Each, J.
(dissenting). — I dissent from the majority of the court in this case. Granting that the allegations referred to are material, I am of the opinion that they must be proved, and that defendant may take advantage' of such failure upon a motion for a new trial. I think that the opinion of the majority of the court, if fully applied, would lead to the conclusion that A could be convicted of the murder of B, upon an indictment charging him with the murder of C, merely because his counsel chose not to object to immaterial testimony. Before expressing my views of the question, I wish to state that I think the authorities cited in the majority opinion do not sustain that opinion. I apprehend the rule to be this: Where the question of variance is a doubtful question — for instance, where the controversy is whether or not the article mentioned in the indictment is the article proved by the testimony — and there is no evidence pro. and con., then the question of variance is a question for the jury, under the general rule of proving every material issue beyond a reasonable doubt; and, on the other hand, where there is an admitted variance, then there is failure of proof, which may be taken advantage of by motion for a new trial, upon the ground that a material issue remains unproved. That is all that was decided in the case cited in the opinion from which I dissent, the case of Commonw. v. Gateley, 126 Mass. 52. Perhaps this will more fully appear from the opinion of the court, which is short, and is as follows, in full: “ The indictment charges that Swasey embezzled treasury notes and national bank bills. The defendant contends that the evidence shows an embezzlement of a'bank check, and that, therefore, there was a variance. But we are of the opinion that the court properly left this question to the jury. The evidence tended to show that Swasey had the right, in the course of his duty, to present the check to the bank, and draw the money upon it. There was no evidence that he made any use of the check, except to draw the money upon it. The jury might well find, upon the evidence, that there was no misappropriation or conversion of *122the check, and that the embezzlement by Swasey of the property of his employer was not completed until after he had drawn the money from the bank.” The defendant there was accused of embezzling money, and he was convicted of embezzling money, and not convicted of embezzling a check; and the court held that it was for the jury to decide from the evidence, at what time, and as to what article the animus furendi was formed. The defendant was not convicted of embezzling a check, under an indictment charging him with embezzling money or banknotes ; and the court, it seems to me, plainly marks the distinction which I have sought to indicate between a fatal variance, which is a failure to prove a material allegation, though perhaps there may be perfect proof of a matter not alleged, and a dispute in testimony, as to whether or not the allegation has been proved, which latter must always be a question for the jury. Consider the question upon general principles. We must remember that there is other matter of description than the intent. The indictment charges, not only that the defendant assaulted the deceased, but that the assault was made deliberately, maliciously, and premeditately upon the deceased. The evidence shows conclusively that no such assault as that was made upon the deceased. The deliberate assault is made upon one whose name is not referred to in the indictment. Why should counsel for defendant object to immaterial testimony, except, perhaps, out of consideration for the court? He, by his silence, waives any objection which he might have; but surely he may remain silent as to the proof of one crime, when his client is accused of another; and his client cannot be found guilty of the latter, because the former is proved. If A is accused of killing B, he cannot be convicted of that crime, because evidence admitted without objection from him shows that he killed C. In other words, the issues must be proved, as alleged, in all their material parts, and if they are not proved, the admission of a volume of irrelevant testimony does not help the matter. Another example: A is accused of stealing coin, and upon the trial evidence admitted without objection proves that he stole a horse, but there is no evidence that he stole coin, can a conviction be sustained either as to the coin or as to the horse? Why should the defendant, by calling attention to a *123fatal variance, call down upon his head the wrath of the law? It would seem to me to be a mistake for counsel to call attention to the variance by any objection to the testimony. We have a statute which declares that, if the defendant in a criminal case is acquitted by reason of a material variance, such acquittal shall not be a bar to further prosecution. This statute would work a peculiar hardship, when construed in connection with the rule established by the law of this case. Even in civil cases, the proposition is familiar that the allegata and probata must correspond, and that advantage may be taken of a failure in this respect by a motion to set aside the verdict. In Johnson v. Moss, 45 Cal. 515, a motion for nonsuit was denied. The Supreme Court say: “ No objection was taken to the testimony as it was introduced, but the defendant was not thereby precluded from moving for a nonsuit, on the ground that it failed to prove the contract declared on.” The plaintiff sued on one contract and proved another. The court reversed the order refusing a nonsuit. The assault as alleged is material. It has not been proved. The effect of this is not, in my opinion, avoided by the proof of other facts not in issue, not alleged. Says Mr. Wharton (Criminal Pleading and Practice, § 813): “A conviction contrary to the evidence will be set aside, and such is more particularly the case where any of the material allegations of the indictment remain unproved.” This involves more than a variance. It is the absolute and total failure to prove the deliberate assault in manner and form as charged in the indictment. lío deliberate, premeditated, or wilful assault upon the deceased was proved, or sought to be proved, and such, and none other, was the assault alleged.

Judgment affirmed.